Citation Nr: 0526553	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-03 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  By rating decision in September 1997, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss; the veteran did not appeal the RO's September 1997 
rating decision.

2.  The evidence associated with the claims file subsequent 
to the September 1997 rating decision is cumulative and 
redundant and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The September 1997 decision that denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the September 
1997 rating decision is not new and material, and the claim 
for service connection for bilateral hearing loss has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in March 
2000 concerning his claim.  

In February 2002 and July 2004 the veteran was provided 
notices concerning his claim.  In this letter, the appellant 
was notified of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertains to the claim.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letters were sent, additional VA treatment records 
and private medical records were added to the claims file.  
In addition, the veteran testified at a Travel Board hearing 
in June 2002.  In September 2003, the issue was remanded by 
the Board to obtain VA medical records.  VA treatment records 
were added to the claims file and a supplemental statement of 
the case was issued in May 2005.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  New and material evidence

The veteran's claim for service connection for bilateral 
hearing loss was denied by the RO in a September 1997 rating 
decision.  Subsequently, in a rating decision dated March 
2000, the veteran's request to reopen his claim for service 
connection for bilateral hearing loss was denied as the 
veteran did not submit new and material evidence.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2004), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The record at the time of the September 1997 rating decision 
consisted of the following:

Service medical records include reports of treatment prior to 
service which showed that the veteran underwent a left 
tympanoplasty with mastoidectomy in August 1976.  Radiologic 
report dated in July 1976 showed evidence of prior surgery on 
right with removal of mastoid cells and on the left mastoid 
cells were present.  The impression was inflammatory disease 
in the mastoids.  Middle ear disease on the left was 
suspected.  

Service entrance examination showed audiological evaluation 
in February 1980, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
0
LEFT
45
30
30
40
55

The veteran was assessed a H2 hearing profile.  A history of 
left ear surgery was noted.  

The veteran was hospitalized with neck pain in 1980 but 
laboratory results dated June 1980 were negative for 
meningitis.  Clinical records show an assessment of resolved 
rubella in June-July 1980.  There was no diagnosis of hearing 
loss due to rubella.  In June 1981, the veteran elected not 
to have a separation examination.  

Treatment records from S.J.T., M.D., dated February to May 
1997 indicated that when the veteran was seen in February 
1997 he reported having ear surgery at the age of 12 on the 
left ear and since then had noticeable loss of hearing in the 
left ear.  The assessment was total sensory deafness in the 
left ear and moderate sensory hearing loss in the right ear 
with good discrimination.  In March 1997, the veteran 
reported that after his ear surgery at the age of 12, his 
hearing was good but he lost his hearing in the left ear 
following meningitis approximately 8 years ago.  

A May 1997 VA examination showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
50
45
LEFT
105
100
105
110
N/R

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 0 percent in the left ear.  
The veteran reported that he had spinal meningitis while in 
the Army

A statement from S.J.T., M.D., dated in June 1997 indicated 
that the veteran wanted to know if his hearing loss could be 
secondary to Rubeloa (measles) and the physician indicated 
that it could be related to measles.

Evidence received since the September 1997 rating decision 
consists of the following:

A statement from R.R., M.D., dated May 2002 which indicated 
that he examined the veteran.  The veteran reported that his 
hearing loss started while he was serving in the military.  
He indicated he could not hear out of his left ear.  The 
examiner noted that the examination was essentially negative, 
but a hearing test done elsewhere revealed a profound loss in 
the left ear and borderline hearing in the right.  

At his June 2002 Travel Board hearing, the veteran testified 
that he got sick while in the military and he was told he had 
rubella and that he had nerve damage which caused his 
deafness.  He indicated that he was taken to the hospital for 
spinal meningitis and he was told he did not have spinal 
meningitis but rubella.  He indicated that he was 
hospitalized for 4 weeks and was told that his hearing loss 
was due to the high fever he had due to the rubella.  The 
veteran testified that his hearing was fine when he was 
admitted to the hospital.  The veteran indicated that when he 
was 13 his eardrum had deteriorated and they replaced it with 
a plastic eardrum.  The veteran insisted that he had a 
separation examination when he left the service.  The veteran 
indicated that S.J.T., M.D. did not have the veteran's 
service medical records available when he rendered his 
opinion in June 1997.  The veteran testified that this 
physician told him that his hearing loss was due to a high 
fever.  The veteran stated that since his separation from 
service up until he saw S.J.T., M.D., in 1997 his hearing in 
both ears had gotten progressively worse.  

A statement from R.R., M.D., dated in August 2001 noted that 
the veteran who referred to be deaf out of the left ear for 
many years and his hearing was diminishing in the right ear.  
It was noted that there was no history of pain, infections, 
or trauma to that ear.  It was noted that he had a history of 
surgery to the left ear over thirty years ago and had a full 
medical history.  The examination showed the veteran to be 
alert, oriented, and very cooperative.  The ear canals were 
clear and the drums looked intact and normal.  There was no 
evidence of middle ear effusion.  He failed the tuning fork 
test in the left ear.  Anterior rhinoscopy was normal no 
purulence or polyps were seen and the airway was patent.  The 
throat was clear without evidence of exudates or lesions.  No 
masses or adenopathies were felt in the neck.  There was 
evidence of a tracheotomy scar.  

A May 1999 treatment record from S.J.T., M.D., indicated that 
the veteran complained of pain in the right ear and had 
completed a one week course of amoxicillin.  The examiner 
noted that the veteran's right tympanic membrane was slightly 
inflamed.  Tympanogram; however, was normal.  He had total 
sensory hearing loss in the right ear with 100 percent 
discrimination.  It was noted that the veteran's hearing was 
unchanged since last tested in 1997.  

Social Security Administration records show a determination 
of left ear deafness and right ear hearing loss.

VA outpatient treatment records from June 2005 show that the 
veteran reported a history of right ear sensorineural hearing 
loss due to meningitis while in service.

There is no additional medical evidence since the September 
1997 rating decision concerning the veteran's bilateral 
hearing loss showing a nexus to service.  The evidence 
received after the September 1997 rating decision is merely 
cumulative of evidence previously of record in that it shows 
that the veteran reported having meningitis and/or rubella in 
service which caused his bilateral hearing loss.  What was 
missing at the time of the September 1997 rating decision and 
what is missing now, is competent medical evidence linking 
his bilateral hearing loss to service or showing that his 
bilateral hearing loss was aggravated beyond the natural 
progression of the disease due to rubella in service.

Service medical evidence shows that the veteran had left ear 
hearing loss upon entry into service and that when the 
veteran was 12 years old had surgery on his left ear.  The 
veteran was assigned a H2 hearing profile.  The veteran 
developed rubella not meningitis, but there was no medical 
evidence of nerve damage to the ears as a result.  Medical 
evidence since the September 1997 rating decision is based on 
the history reported by the veteran.  

Therefore, the evidence submitted is not "new and material" 
as contemplated in the relevant law, regulations, and case 
law, and does not provide a basis to reopen the veteran's 
claim of service connection for bilateral hearing loss.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for bilateral hearing loss, 
the benefit sought on appeal is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


